Title: To John Adams from William Carmichael, 15 January 1784
From: Carmichael, William
To: Adams, John


          CopySir
            Madrid 15 Jany. 1784
          Mr Barry delivered me some days ago your Excellencys favor of the 20th Novr. at the Same time he put into my hands Mr Ficths Note which I own surprized me greatly— The Warmth of Mr Barrys heart led him to exagerate the civilities I showed him which proceeded in the first instance from the manner in which your Excy recommended him to me— These are Duties which admit of no recompense, or the pleasure which we have in fulfilling them is totally destroyed— In a word I must make a return equal to the Value of the present made me— This is a circumstance far from being agreable, for it was a purchase which I should not have made. Your Excy will pardon me for taking the Liberty to request that you would endeavor to Learn the price of the Watch. The Makers name is Ths. Hawkins and the Case has the Coat of Arms and the Motto of the Hindford Family engraved on it—
          I find myself in precisely the Same Situation of which your Excy complains. I have had but two letters in 15 Months from Congress— I am determined not to remain much longer in Europe, if I have not the means of rendering my country the Services that it has a right to demand from those whom it pays— In the month of Septr I advised Congress of the Appointment of a Minister from this Court to the States & that he would not proceed thither unless one in the Character of Minister from America should be named for this place— I have no answer to my letters— Perhaps the Idea of the Gentlemen you mention not to have any Ministers in Europe, may have taken place— If we are to have Ministers in the Different countries with which we shall have Treaties, The expence of our department for Foreign Affairs will be heavy—
          At Present they think here that in General the Americans are averse to this Nation— I beleive this opinion arises from the Advices they receive from England & by the representations of Persons who wish to inspire such Ideas— There are no complaints made against our Countrymen, for smuggling— The French and English are accused of pushing the Contraband business to a higher point than ever since the peace— This will occasion a stop to be put to all open & direct Intercourse between The Spanish French & English Islands, except with the Isle of Trinity to which certain previledges are accorded— The Bank established here in the course of last year has yeilded more than five pr Ct. in nine months to the Accionists— It will probably have the exclusive right for the extraction of Dollars— Next Month a fleet is expected from Vera Cruz with 20 million of Pesos in Specie besides the valuable produce of that part of the World— I shall esteem it as a very great favor & honor, if your Excy would have the goodness to write me a few Lines whenever you receive news from America that can be communicated with propriety in this Mode of Correspondence With the highest Sentiments of respect I have the honor to be / Your Excellencys / Most Obedt Humble Sert
          Wm. Carmichael
         